 

\
{ Southern District
i

Vays pce x
Federal Defenders ':' (use

 

\ BOCUMENT ot op { 81 Main Street, Suite 300
OF NEWYORK,INC. i. ECTROMEAL yo isha White Plains, N.Y. 10601-4150
ye Jake pe TENMN4) 428-7124 Fax: (914) 948-5109
Pree
ut

    
 
  

David E. Patton v4
Executive Director ie
and Attorney-in—Chief

‘om

f

DID ther n District of New York

ae Jennifer L. Brown
Attorney-in-Charge

ore

4

BY E-Mail and ECF

The Honorable Vincent L. Briccetti
United States District Judge
Southern District of New York

300 Quarropas Street

White Plains, NY 10601

Re: United States v. Xavier Hamilton
21-cr-00123 (VB)

Dear Judge Briccetti:

Iam writing on behalf of Xavier Hamilton to reSpectfully request that you temporarily-miodify the
terms of Mr. Hamilton’s bail conditions to allow him to trave District of Conneeticat on Sunday,
July 18, 2021. The purpose of this request is to allow Mr. Hamilton to attend the baptism of his
goddaughter at the United Methodist Church of Danbury (5 Clapboard Ridge Road, Danbury, CT 06811).
If approved, Mr. Hamilton would leave his home at 9:00AM on July 18, 2021 and would return to his
home by 6:00PM that same day.

I have spoken with PreTrial Officer Dominique Jackson. Officer Jackson informs me that Mr.
Hamilton has been compliant with the terms of his pretrial release and that she has no objection to this
request. I have also communicated with A.U.S.A. Rusmi Bhaskaran, and she does not object to this
request.

Respectfully submitted,
/s/

Benjamin Gold
Assistant Federal Defender
(914) 428-8128

ce: Rushmi Bhaskaran, AUSA
Dominique Jackson, USPTSO
Mr. Xavier Hamilton

 
